DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants amendments and remarks filed 3/3/21. Claims 46-49, 53, 54, 56 and 64-74 are pending.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 5/7/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103, withdrawn
4. The rejection of claim 46-54 and 64  under 35 U.S.C. 103 as being unpatentable over Briot et al., (J. Exp. Med. 206:1135-1147 (2009) of record) in view of Furio et al.,J. Exp. Med. 211:499-513 (2014) and Tureci et al., (PGPubNO. 20160053332, Pub Date Feb 25, 2016) is withdrawn necessitated by Applicants amendments.
Claim Rejections - 35 USC § 112 (maintained)
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

5a. Claim 56 (46-49, 53, 54, 56 and 64-74) rare rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and the originally claims do not recite bispecific antibody that binds to KLK5 and KLK7.
Applicant contends that paragraphs 51 and 178 provide support for bispecific antibodies. However, the Office finds no support for the bispecific KLK5 and KLk7 antibodies. Paragraph [0051] The term "antibody" herein is used in the broadest sense and encompasses various antibody structures, including but not limited to monoclonal antibodies, polyclonal antibodies, multispecific antibodies (e.g., bispecific antibodies), and antibody fragments so long as they exhibit the desired antigen-binding activity. Further, paragraph [0178] states “In one aspect, assays are provided for identifying the biological activity of the anti-KLK5 antibody or KLK5 binding polypeptide provided herein. In some embodiments, such assays for identifying the biological activity are e.g., peptide substrate assays or coupled assays. Biological activity of the anti-KLK5 antibody or KLK5 binding polypeptide may include, e.g., binding to KLK5, and thereby reducing the biological activity of KLK5. In some embodiments, the biological activity of the anti-KLK5 antibody or KLK5 binding polypeptide may include binding to other 
5b. Claims 46-49, 53, 54, 56 and 64-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claims recite bispecific antibodies capable of binding to KLK5 and KLK7 (claims 46, 56 and 65-67). The specification discloses generating generic  antibodies {0125-0129]. However, the specification does not disclose aantibodies that bind a KLK5 and KLK7. The specification does not provide written description to support the genus encompassed by the instant claims. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed”  (See Vas-Cath at page 1116). 

To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  

Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 

Therefore, the full breadth of the claims do not meet the written description provision of 35 USC 112, (a) or first paragraph. The species specifically disclosed are not representative of the genus because the genus is highly variable. As a result, it does not appear that the inventors were in possession of genus of KLK5/7 antibodies capable of treating Netherton Syndrome in claims 6-49, 53, 54, 56 and 64-74.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  Applicants are directed to the Revised Interim Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register, Vol. 64, No. 244, pages 71427-71440, Tuesday December 21, 1999.
Conclusion
6. No claims are allowed.
Contact Information




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645